Citation Nr: 0900461	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-01 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for neck, shoulder, 
back, and left hip disorders, to include as secondary to 
herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper and lower extremities, to 
include as secondary to herbicide exposure.

3.  Entitlement to service connection for rashes in the groin 
area, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for hearing loss, to 
include as secondary to herbicide exposure.

5.  Entitlement to service connection for tinnitus, to 
include as secondary to herbicide exposure.

6.  Entitlement to service connection for a heart attack, to 
include as secondary to herbicide exposure.

7.  Entitlement to service connection for a chronic cough.

8.  Entitlement to service connection for temporomandibular 
joint dysfunction (TMJ), to include as secondary to the 
veteran's service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which, in pertinent part, denied 
service connection for the above conditions.  Regarding the 
issue of entitlement to service connection for a chronic 
cough, the RO previously adjudicated, and subsequently 
denied, the veteran's claim for entitlement to service 
connection for asbestosis.  The veteran did not file a formal 
appeal.  Therefore, the issue of entitlement to service 
connection for asbestosis is not presently before the Board.

The veteran testified before a Decision Review Officer (DRO) 
in March 2005 at a formal hearing at the RO. The veteran also 
testified before the undersigned during a June 2006 Board 
hearing. Transcripts of both hearings have been associated 
with the file.

The issue of entitlement to service connection for TMJ, to 
include as secondary to the veteran's service-connected PTSD, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era, and he is presumed to have been exposed to 
Agent Orange or other herbicide agents during that time.

2.  Neck, shoulder, back, and left hip disorders were not 
manifest during service, were not manifest within one year of 
separation, and any current neck, shoulder, back, or left hip 
disorder is neither attributable to service nor secondary to 
herbicide exposure.

3.  Peripheral neuropathy of the bilateral upper and lower 
extremities was not manifest during service, was not manifest 
within one year of separation, and any current peripheral 
neuropathy is neither attributable to service nor secondary 
to herbicide exposure.

4.  Rashes in the groin area did not have their onset in or 
are otherwise attributable to service, and are not secondary 
to herbicide exposure.

5.  Hearing loss was not manifest during service, was not 
manifest within one year of separation, and any current 
hearing loss is neither attributable to service nor secondary 
to herbicide exposure.

6.  Tinnitus did not have its onset in or is otherwise 
attributable to service, and is not secondary to herbicide 
exposure.

7.  A heart attack did not occur during service, did not 
occur within one year of separation, and any prior heart 
attack is neither attributable to service nor secondary to 
herbicide exposure.

8.  A chronic cough did not have its onset in or is otherwise 
attributable to service.  


CONCLUSIONS OF LAW

1.  Neck, shoulder, back, and left hip disorders were not 
incurred in or aggravated by service and may not be presumed 
to have been incurred or aggravated therein, nor is any 
current neck, shoulder, back, or left hip disorder secondary 
to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  

2.  Peripheral neuropathy of the bilateral upper and lower 
extremities was not incurred in or aggravated by service and 
may not be presumed to have been incurred or aggravated 
therein, nor is any current peripheral neuropathy secondary 
to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  

3.  Rashes in the groin area were not incurred in or 
aggravated by active service or secondary to herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

4.  Hearing loss was not incurred in or aggravated by service 
and may not be presumed to have been incurred or aggravated 
therein, nor is any current hearing loss secondary to 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  

5.  Tinnitus was not incurred in or aggravated by active 
service, or secondary to herbicide exposure.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).

6.  A heart attack did not occur during service and may not 
be presumed to have occurred therein, nor was any prior heart 
attack secondary to herbicide exposure.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  

7.  A chronic cough was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Agent Orange Presumption

The veteran claimed that he suffers from disorders of the 
neck, shoulders, back, left hip; peripheral neuropathy of the 
bilateral upper and lower extremities; groin rash; and 
cardiovascular disease with a history of a prior heart 
attack; hearing loss; and tinnitus.  The veteran, along with 
his representative, has attributed each of these disorders to 
exposure to herbicides during his Vietnam service.  See DRO 
hearing transcript, March 2005, pp. 4-5, 14-15, see also 
Board hearing transcript, p. 3.

As a preliminary matter, the Board notes that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  
However, disorders of the neck, shoulders, back, and hips; 
chronic peripheral neuropathy; rashes; hearing loss; 
tinnitus; and myocardial infarctions are not on the list of 
presumptive disorders.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii); 38 C.F.R. § 3.309.  

Although the list of presumptive disorders includes "acute 
and subacute peripheral neuropathy," Note 2 to 38 C.F.R. § 
3.309(e) states that the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  Here, that 
is not the case.  As discussed below, the veteran's service 
treatment records do not document any complaints, treatment, 
or diagnosis of peripheral neuropathy during service.  
Further, the veteran's post-service treatment records are 
negative for a diagnosis of peripheral neuropathy within two 
years following the veteran's period of active service. 

The veteran's service personnel records show that he served 
in the Republic of Vietnam during the Vietnam era.  
Therefore, he is entitled to a presumption of exposure to 
herbicide agents.  However, the evidence of record indicates 
that the veteran does not have a currently-diagnosed disease 
that meets this presumption.  Therefore, the veteran does not 
currently have a diagnosis of any disorder that is recognized 
as a presumptive disease due to the exposure to herbicides.  
VA regulations are clear on what type of disorders are 
entitled to such presumption.  

Moreover, following an Agent Orange VA examination in 
December 2004, the examiner stated that there were no 
pertinent findings regarding Agent Orange.  See statement, 
May 2005.

The veteran has provided medical articles/treatise evidence 
in support of his claim for entitlement to service connection 
for these disorders based on exposure to herbicides in 
service.  The Court has held that a medical article or 
treatise "can provide important support when combined with 
an opinion of a medical professional" if the medical article 
or treatise evidence discussed generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also 
Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise 
evidence discussed generic relationships with a degree of 
certainty to establish a plausible causality of nexus), and 
Mattern v. West, 12 Vet. App. 222, 228 (1999).

In this case, however, the medical text evidence submitted by 
the veteran is general in nature, does not relate to or 
specifically discuss his case, and is not accompanied by any 
medical opinion of a medical professional which supports the 
contentions which the veteran has raised in this case.  The 
Board has no reason to doubt the veracity of the information 
contained in the medical information offered.  However, the 
fact that dioxins may lead to increased heart disease does 
not establish that the veteran had a myocardial infarction 
during his period of service, or that any subsequent heart 
attack was the result of herbicide exposure.  Further, the 
veteran has not filed a claim for service connection for 
cancer, so the fact that dioxins are carcinogens is not 
relevant to the veteran's current appeal.



II.  Direct Service Connection

A.  Disorders of the neck, shoulders, back, left hip; 
peripheral neuropathy of the bilateral upper and lower 
extremities; groin rash; heart attack

Although the veteran's current diagnoses are not among the 
presumptive disorders as per 38 C.F.R. § 3.309(e), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that an appellant is not precluded 
from establishing service connection with proof of actual, 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Where a veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and degenerative joint disease, sensorineural hearing 
loss, peripheral neuropathy, or cardiovascular disease 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. See 38 C.F.R. § 3.303(d) (2008).

The U.S. Court of Appeals for Veterans Claims (Court) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

At the outset, the Board notes that the veteran has been 
diagnosed with neck pain secondary to cervical strain, 
chronic shoulder pain with AC joint spurring, degenerative 
arthritis, severe back pain radiating to the bilateral groin, 
multilevel degenerative disc disease and lumbar spondylosis, 
neuropathy of the bilateral heels, rashes of the bilateral 
groin, and a prior myocardial infarction.  See private 
treatment reports, April 2004, February 2005, VA examination 
report March 2004.  During the veteran's DRO hearing, he 
testified that, although he had a bilateral hand disorder in 
the past, he did not have a current diagnosis of peripheral 
neuropathy of the hands.  See DRO hearing transcript, March 
2005, p. 16.  Thus, element (1) of Hickson has been satisfied 
for each of these claims except peripheral neuropathy of the 
bilateral upper extremities, as the veteran has provided 
evidence of a current diagnosis for all other disorders noted 
above.  

Aside from a single documentation of shoulder pain, the Board 
notes that the veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of any 
disorder listed above.  In October 1966, the veteran reported 
to sick call for his shoulder, and he was diagnosed with a 
muscle sprain following an examination.  The veteran's 
service treatment records are silent for any further 
complaints of shoulder pain.  Therefore, chronic shoulder 
pain was not identified in his service treatment records.  
Following a separation examination in January 1970, the 
examiner noted that the veteran's head, face, neck, and 
scalp; heart; upper extremities; lower extremities; skin, 
lymphatics; and spine were all "Normal."  The only defect 
noted was "marks and scars."

Moreover, the veteran's record is silent as to complaints, 
treatment, or a diagnosis of cardiovascular disease, to 
include a myocardial infarction, degenerative joint disease, 
degenerative disc disease, or peripheral neuropathy within a 
year after the veteran's separation from service.  

The veteran claimed that a boat accident during service may 
have resulted in his currently-diagnosed back disorders.  The 
veteran testified that he may have injured his back during 
the boat accident, or by carrying cases of grenades.  See DRO 
hearing transcript, March 2005, p. 12.  According to the 
veteran's testimony during his June 2006 Board hearing, he 
did not seek treatment for his back until approximately 20 
years following his separation from active service.  His 
post-service medical records also reveal a work-related back 
injury which occurred in July 2004.  See private treatment 
report, July 7, 2004.  At that time, the veteran did not 
report a prior back injury.  Medical reports following that 
injury diagnosed the veteran with moderate to severe back 
pain, paraspinal muscle spasm, symptomatic lumbar 
spondylosis, possible lumbar radiculopathy, and neck pain 
secondary to degenerative disc disease at C3-4.  See medical 
report, February 2005.  Although the veteran has claimed that 
his current back disorders are related to his period of 
active service, the veteran's claims file does not contain 
medical evidence to support his contention.  Moreover, the 
veteran himself stated that he could have twisted his back at 
the time of the accident [emphasis added].  See DRO hearing 
transcript, p. 13.  Therefore, not only does the veteran's 
claims file lack a competent medical opinion linking his back 
disorders directly to service, the veteran himself has 
provided nexus statements which are, at best, equivocal in 
nature.

Regarding the veteran's diagnosis of peripheral neuropathy, 
the veteran reported that he did not have an onset of 
peripheral neuropathy in his hands or feet, bilaterally, 
until 15-20 years prior to his March 2004 VA examination.  
See VA examination report, March 2004.  Therefore, according 
to the veteran's own history, his initial onset of neuropathy 
occurred 14-19 years following his separation from service.  
Although the veteran reported that he experienced peripheral 
neuropathy in his hands which required surgery, the Board 
notes that the veteran was actually diagnosed with bilateral 
carpel tunnel syndrome which required surgery in 1990, and 
not peripheral neuropathy.  See private treatment report, 
June 1990.  As noted, there is no evidence within the record 
to show that the veteran was diagnosed with peripheral 
neuropathy of the bilateral upper extremities at any time, 
and no competent medical evidence linking the veteran's 
current diagnosis of peripheral neuropathy of the bilateral 
lower extremities to his military service.

As to the veteran's claim that his prior myocardial 
infarction occurred during his period of active duty, he 
testified that he was run over by a boat while serving in 
Vietnam.  During his DRO hearing, his representative stated 
that, "We are trying to figure out whether or not [his heart 
condition] was from when he was ran [sic] over by a boat in 
Vietnam which could have caused a heart attack, when [sic] 
we're not sure, but he did have severe chest pain."  During 
his Board hearing, the veteran testified that "nobody 
knows" when his heart attack occurred, but the accident was 
the only time he can remember that his chest was wrapped.  
See DRO hearing transcript, March 2005, pp. 4-5, see also 
Board hearing transcript, June 2006, p. 5.  According to the 
veteran's report during his April 2004 VA examination, he was 
diagnosed with a silent myocardial infarction at the time of 
his cardiac catheterization in approximately 1995.  At the 
time of his examination, he did not report angina or 
shortness of breath during physical activity or when at rest.  
Although the veteran's post service private and VA treatment 
records account for many years of cardiac treatment, his 
medical record is silent as to any positive etiological nexus 
between any prior myocardial infarctions and his period of 
service.

The veteran reported in 2004 that he had experienced rashes 
in his bilateral groin for the past 15 years.  See VA 
examination report, April 2004.  It would then follow that 
the veteran began suffering from groin rashes approximately 
19 years following his period of service.  The veteran noted 
that the rash was worse in the summers.  Following the 
examination, the examiner opined that the veteran's rash may 
have been related to abrasive jockey shorts and obesity in 
the groin region comprising intertriginuous obesity folds.  
The examiner did not link the veteran's groin rashes to his 
period of service, and the veteran's claims folder does not 
contain any competent medical evidence to establish a nexus 
between his current diagnosis and his active duty.

Regarding his aching joints, the veteran stated in April 2004 
that his shoulders, the back of his neck, and his left hip 
had been painful for approximately 5 years.  See VA 
examination report, April 2004.  The veteran has been 
repeatedly diagnosed with degenerative disc disease, often 
radiating to the upper and lower extremities.  A VA examiner 
noted that there was no known trauma to any of these areas.  
See VA examination report, April 2004.  According to the 
veteran, his initial onset of aching joints occurred 
approximately 29 years following active duty, and the 
veteran's record does not contain a competent medical opinion 
linking degenerative joint disease, or any other disorder of 
the shoulders, neck, or hips (to include AC joint spurring in 
the right shoulder) to the veteran's period of active duty.

As noted, except for peripheral neuropathy of the bilateral 
upper extremities, the veteran has a current diagnosis for 
each of the disorders listed above.  However, although the 
veteran's claims file contains a voluminous medical history 
with VA and private treatment for these disorders, there is 
no competent medical evidence in the record that relates any 
claimed disorder directly to service.  Therefore, the second 
and third elements of Hickson have not been met, as the 
record is silent as to any persuasive evidence of an in-
service incurrence or aggravation of cardiovascular disease, 
to include a myocardial infarction; degenerative joint 
disease; degenerative disc disease; or peripheral neuropathy.  
Further, the veteran's record lacks competent medical 
evidence of a nexus between an in-service occurrence of any 
of these disorders and the veteran's period of active 
service.  

As noted, the veteran's record is silent for a current 
diagnosis of peripheral neuropathy of the upper extremities.  
The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  Therefore, without a current diagnosis of 
peripheral neuropathy of the hands, the veteran lacks the 
evidence necessary to substantiate a claim for service 
connection for this disorder.

In this case, the only evidence of record in support of each 
of the veteran's claims are his own lay statements, as well 
as those of a fellow serviceman who supported the veteran's 
account of the boat accident.  See lay statement, April 2004.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet.App. 465, 470 (1992)  (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the veteran and his fellow serviceman can 
attest to factual matters of which they had first-hand 
knowledge, such as an in-service boat accident.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the lay statement provided noted that the serviceman 
did not actually witness the veteran's accident, so he does 
not have first-hand knowledge of the specific circumstances 
of the incident.  Moreover, the veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, although he is competent to report his involvement in a 
boat accident during his period of active duty, his 
statements regarding causation are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Therefore, he is not competent to establish an etiological 
nexus between his current diagnoses of cardiovascular and 
back disorders and his boat accident, or between his other 
claimed disorders and his period of active duty.

Moreover, the Board has determined that, while the veteran is 
competent to report his involvement in the boat accident, his 
statements in that regard lack the credibility necessary to 
assign probative value.  During the veteran's hearings, he 
stated that nobody knew when his prior myocardial infarction 
occurred, or that he may have injured his back during the 
boat accident, or by carrying cases of grenades [emphasis 
added].  See DRO hearing transcript, March 2005, pp. 4-5, 12, 
see also Board hearing transcript, June 2006, p. 5.  

With regard to the decades-long evidentiary gap in this case 
between active service and the veteran's earliest complaints 
for each issue, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for several years between 
his period of active duty and his claims for service 
connection is itself evidence which tends to show that these 
disorders did not have their onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

As such,  the competent evidence does not establish that the 
veteran's claimed disorders began in service.  Further, the 
evidence of record establishes that the veteran's onset of 
back pain occurred approximately 20 years following service, 
peripheral neuropathy 14 to 19 years, joint pain 
approximately 29 years, groin rashes approximately 19 years, 
and a past myocardial infarction was noted 25 years after the 
veteran's separation from active duty.  This significant 
lapse of time prior to the diagnosis of each disorder is 
highly probative evidence against the veteran's claims of a 
medical nexus between his current diagnoses and active 
military service.  See Maxson, supra.  Despite the veteran's 
contentions that each of these diagnosed disorders are 
related to service, there is no competent medical evidence to 
support his contentions.  

Regarding the veteran's in-service complaint of shoulder 
pain, the Board notes that the diagnosis was a shoulder 
sprain, it was not shown to be chronic, and the veteran has 
not presented evidence of continuity of symptomatology since 
service.  Therefore, the probative evidence weighs against 
this claim as well.  

Accordingly, the Board finds that the most probative evidence 
of record establishes that the veteran's disorders of the 
neck, shoulders, back, left hip; peripheral neuropathy of the 
bilateral upper and lower extremities; groin rash; and 
cardiovascular disease with a history of a prior heart 
attack, are not related to his period of service.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  The 
preponderance is against the veteran's claim, and therefore 
his claims for service connection must be denied.


B.  Hearing loss and tinnitus

The veteran has claimed that acoustic trauma experienced 
during his period of active service has led to current 
diagnoses of hearing loss and tinnitus.  According to the 
veteran, during service he heard the boat engine and grenades 
"all the time."  See DRO hearing transcript, p. 9.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).

Organic disease of the nervous system such as sensorineural 
hearing loss will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

At the outset, the Board notes that although the veteran has 
been diagnosed with hearing loss, noted as mild functional 
impairment, the veteran does not have evidence of current, 
sensorineural hearing loss via audiogram.  See VA examination 
report, April 2004.  Thus, element (1) of Hickson has not 
been satisfied as to the claim for hearing loss, as the 
veteran has not demonstrated a current diagnosis of hearing 
loss conforming to the requirements of 38 C.F.R. S 3.385.  
The veteran does, however, have a current diagnosis of 
tinnitus.  See VA examination report, April 2004.  

The veteran's diagnosis of hearing loss was confirmed in 
2008.  He was diagnosed with mild sensorineural hearing loss 
in the right ear, and mild, sloping to moderately severe, 
sensorineural hearing loss in the left ear.  The Board notes 
that, once again, a complete audiogram was not provided, and 
it is not evident that the examiner's opinion regarding 
"word recognition," which was noted as "excellent" with a 
score of 96% in the right ear and 92% in the left, conformed 
to the Maryland CNC Test as required by 38 C.F.R. § 3.385.  
Following the examination, hearing aids were prescribed.  See 
VA outpatient report, April 2008.

As discussed above, the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
See Degmetich; see also Gilpin; Brammer; Rabideau.  In this 
case, the veteran's record is silent for medical evidence to 
demonstrate hearing loss in accordance with 38 C.F.R. § 
3.385.

Turning to the question of in-service disease or injury, the 
Board notes that the veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
bilateral hearing loss or tinnitus.  Upon separation, the 
veteran's hearing was recorded as 15/15 per whispered voice 
test, and tinnitus was not noted by the examiner.  See 
Standard Form (SF) 88, service separation examination report, 
January 5, 1970.

In conjunction with his appeal, the veteran was afforded a VA 
general medical examination for compensation purposes in 
April 2004.  At that time, the examiner diagnosed the veteran 
with hearing loss, mild functional impairment, demonstrated 
at a 10-foot distance in normal voice when not face-to-face 
speaking to veteran.  However, as noted, this diagnosis does 
not conform to  38 C.F.R. § 3.385.  When asked if he would be 
willing to undergo a VA audiological examination, the veteran 
responded, "No, not going to bother."  See DRO hearing 
transcript, p. 11.
 
Also in 2004, the veteran was diagnosed with tinnitus, 
constant and chronic, with a mild functional impairment.  He 
reported the onset of tinnitus approximately 10-15 years 
prior.  See VA examination report, April 2004.  Therefore, 
although the veteran had a current diagnosis of tinnitus, the 
veteran placed the onset of tinnitus between 19-24 years 
following separation.  An etiological opinion was not 
provided, and the veteran's medical record is silent for a 
competent medical opinion linking his current diagnosis of 
tinnitus to his period of active service. 

The only evidence of record in support of the veteran's claim 
that his tinnitus is etiologically related to service is his 
own lay statements.  As noted, lay evidence must be 
considered, and competent lay evidence can be sufficient in 
and of itself.  In this case, the veteran can attest to in-
service noise exposure.  See Washington.  However, the 
veteran's statements regarding causation are not shown to be 
competent.  See Espiritu.  Therefore, although the veteran is 
competent to report in-service noise exposure, he is not 
competent to establish an etiological nexus between his 
current diagnosis of tinnitus his exposure to noise during 
his period of active duty.

The decades-long evidentiary gap in this case between active 
service and the veteran's earliest complaints of either 
hearing loss or tinnitus constitutes negative evidence 
tending to disprove the claim that the veteran had an injury 
or disease in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey.  Thus, the lack 
of any objective evidence of continuing auditory complaints, 
symptoms, or findings for many years between the period of 
active duty and his claim for service connection is itself 
evidence which tends to show that these disorders did not 
have their onset in service or for many years thereafter.

In sum, the competent evidence does not establish that the 
veteran has a current diagnosis of a bilateral hearing loss 
disability conforming to the requirements of 38 C.F.R. § 
3.385, or that his current diagnosis of tinnitus began in 
service.  There are no records of any complaints, findings, 
treatment, or diagnosis of hearing loss, or any other 
audiological disorder, for approximately two decades after 
separation.  This significant lapse of time is highly 
probative evidence against the veteran's claim of a nexus 
between a current diagnosis of tinnitus and active military 
service.  See Maxson, supra.  


Accordingly, the Board finds that the most probative evidence 
of record establishes that the veteran does not have a 
current diagnosis of bilateral hearing loss disability in 
accordance with VA regulations, and that his current 
diagnosis of tinnitus is not related to his period of 
service.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule 
as required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  The 
preponderance is against the veteran's claims, and therefore 
his claims for service connection must be denied.

C. Chronic cough

The veteran has claimed that he has a chronic cough, and that 
his chronic cough is etiologically connected to his period of 
active service.  While the veteran testified that his chronic 
cough may be linked to asbestos exposure while serving in 
Vietnam, the Board notes that the RO has adjudicated the 
veteran's claim for asbestosis, and that a claim for 
asbestosis is not before the Board at this time.

Though the veteran does have a current diagnosis of a chronic 
cough, it was noted that the veteran has not had a cough 
recently, and that there was no functional impairment.  See 
VA examination, April 2004.  Further, the veteran's history 
of a cough was not linked to service, and the veteran has not 
presented any competent medical evidence to demonstrate a 
medical connection between any current cough symptoms and his 
period of active duty.  

While the veteran's service treatment records noted a cough 
associated with a cold in January 1968, his in-service 
records are silent as to any diagnosis of a chronic cough or 
for any chronic disorder for which coughing may have been a 
symptom.

Finally, under 38 C.F.R. § 4.1, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  See also Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439 (1995).  The Board notes that a symptom, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
A cough represents only a symptom, and not an actual 
disability in and of itself for which VA compensation 
benefits are payable.  In the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  See Brammer.  As such, the Board concludes that 
the claim of entitlement to service connection for a chronic 
cough must be denied.

III.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A letter dated in January 2004 satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The Board notes 
that  38 C.F.R. § 3.159 was recently revised, effective as of 
May 30, 2008, and several portions of the revisions are 
pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  
Despite this change in the regulation, the aforementioned 
notice letter informed the veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims and to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  

A March 2006 letter informed the veteran of the manner in 
which VA assigns initial ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. 
§ 3.159 (2008).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

As for the veteran's claims for entitlement to service 
connection, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
Although the veteran was afforded a VA examination in April 
2004, the examiner failed to state whether the veteran's 
disorders were related to his period of service.  

The Board finds that a VA examination is not necessary to 
determine whether the veteran's claims for service connection 
are related to his period of honorable service, as the 
standards of the Court's recent decision in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under 
McLendon, VA must provide a medical examination in a service 
connection claim when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, the veteran's claims file does not contain 
medical evidence of an in-service diagnosis for any claimed 
disorder, nor any competent medical opinion linking any 
claimed disorder to his military service.  Also significant 
is the fact that all of these disorders were identified 
several years after his period of honorable service.  

In light of these findings, the second and third prongs of 
McLendon have not been met.  Any physician rendering an 
opinion of necessity would be required to rely on the 
veteran's own statement as to what transpired in service.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See e.g. Reonal v. Brown, 5 Vet. App. 458, 
460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395- 396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993); but see 
Coburn v. Nicholson, 19 Vet. App. 427 (2006).  A medical 
nexus opinion, under the circumstances presented in this 
case, is not warranted, as there is no competent evidence of 
a disability in service, or that a current disability is 
related to the veteran's service.  Regarding the veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus, the veteran testified that he would not subject 
himself to further examination, even if provided the 
opportunity.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for neck, shoulder, back, 
and left hip disorders, to include as secondary to herbicide 
exposure, is denied.

Entitlement to service connection for peripheral neuropathy 
of the bilateral upper and lower extremities, to include as 
secondary to herbicide exposure, is denied.

Entitlement to service connection for rashes in the groin 
area, to include as secondary to herbicide exposure, is 
denied.

Entitlement to service connection for hearing loss, to 
include as secondary to herbicide exposure, is denied.

Entitlement to service connection for tinnitus, to include as 
secondary to herbicide exposure, is denied.

Entitlement to service connection for a heart attack, to 
include as secondary to herbicide exposure, is denied.

Entitlement to service connection for a chronic cough is 
denied.


REMAND

Although the Board regrets further delay, additional 
development is required prior to the adjudication of the 
veteran's claim for entitlement to service connection for 
TMJ, to include as secondary to his service-connected PTSD.  

The Board notes that the veteran has been diagnosed with TMJ, 
characterized as bilateral locking jaws, by a VA examiner .  
See VA examination report, April 2004.  However, the VA 
examiner did not provide an opinion as to the etiology of 
that disorder.  Unlike the veteran's claims for service 
connection discussed above, his claim for TMJ as secondary to 
PTSD does not require the existence of an in-service disease 
or injury as a pretext for compensation.  Therefore, because 
the veteran has a diagnosis of PTSD and TMJ, and because the 
veteran is competent to report that he has experienced a 
locking jaw within the same period of time as his PTSD 
diagnosis, the Board has a duty to assist the veteran by 
providing a VA oral examination in accordance with McLendon.  
See also Espiritu.  In light of the foregoing, the Board must 
remand the veteran's claim in order to obtain an opinion as 
to the etiology of any current jaw disorder, to include TMJ.  

Further, although the veteran's original claim for TMJ did 
not include a claim for secondary service connection 
resulting from the veteran's service-connected PTSD, such a 
claim was raised by the veteran's representative during his 
March 2005 DRO hearing.  See DRO hearing transcript, March 
2005, p. 21.  Although the veteran's VCAA notification in 
January 2004 addressed the requirements for the establishment 
of service connection on a direct basis, the letter failed to 
provide information pertaining to the requirements necessary 
to substantiate a claim for service connection secondary to a 
currently service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 (VCAA) is completed.  In 
particular, the RO should ensure that 
notification is provided regarding 
requirements and development procedures 
necessary to substantiate a claim for 
secondary service connection with regard 
to the veteran's claim for service 
connection for TMJ.  

2.  The RO should arrange for the veteran 
to be scheduled for a VA oral examination 
to determine the nature and etiology of 
any current jaw disorder(s).  The claims 
folder must be made available to the 
examiner for review and the examination 
report must indicate whether such review 
was accomplished.  After examination and 
review of the claims folder, the examiner 
should address the following:

a)	Identify all current jaw 
disorders.

b)	As to each diagnosed disorder, 
indicate whether it is at least 
as likely as not that any 
current disorder(s) is/are 
etiologically related to either 
the veteran's period of active 
service or to his service-
connected PTSD.  With regard to 
the relationship to PTSD, please 
also consider whether it is at 
least as likely as not that the 
veteran's jaw disorder(s) 
was/were permanently aggravated 
beyond the normal course of 
progression by his service-
connected PTSD?  

The claims file must be made available to 
the examiner(s) and the examiner should 
indicate in his/his report whether or not 
the claims file was reviewed.  A rationale 
for any opinion expressed should be 
provided.  

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

3.  The AMC should then readjudicate the 
claim in light of all of the evidence of 
record on the merits.  If the issue 
remains denied, the veteran should be 
provided with a supplemental statement of 
the case as to the issue on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


